[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-13450            FEBRUARY 23, 2012
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                            D.C. Docket No. 8:09-cv-01920-RAL-AEP



CLINTON KNOWLES,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                  versus

SHERIFF, in his official capacity as
Sarasota County Sheriff and head of
the Sarasota County Sheriff’s Office,
a political subdivision of Sarasota
County, Florida,

                                                                    Defendant-Appellee.


                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (February 23, 2012)

Before HULL, MARCUS and BLACK, Circuit Judges.
PER CURIAM:

      Clinton Knowles appeals the district court’s grant of summary judgment to his

employer, the Sheriff of Sarasota County, Florida, in his employment-discrimination

suit brought under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12111,

the Florida Civil Rights Act (“FCRA”), Fla. Stat. Ann. § 760.10, and the

Rehabilitation Act (“Rehab Act”), 29 U.S.C. § 701. On appeal, Knowles argues that

the district court erred in granting summary judgment when it concluded that

Knowles failed to establish a prima facie case of disability discrimination: (1) based

on his claim that his alcoholism constituted a disability under the ADA; and (2) based

on his failure to show that he was denied a reasonable accommodation. After careful

review, we affirm.

      We review a district court’s order granting summary judgment de novo,

“viewing all the evidence, and drawing all reasonable inferences, in favor of the

non-moving party.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir.

2005). Summary judgment is only proper if there are no genuine issues of material

fact, and the moving party is entitled to judgment as a matter of law. Id. “A mere

‘scintilla’ of evidence supporting the opposing party’s position will not suffice; there

must be enough of a showing that the jury could reasonably find for that party.”

Brooks v. Cnty. Comm’n of Jefferson Cnty., Ala., 446 F.3d 1160, 1162 (11th Cir.

                                           2
2006) (quotation omitted). We may affirm on any ground that appears in the record,

regardless of whether that ground was considered or relied upon by the district court.

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007). We

generally will not consider issues or theories that were not raised in the district court.

Wright v. Hanna Steel Corp., 270 F.3d 1336, 1342 (11th Cir. 2001).

      The ADA provides that no covered employer “shall discriminate against a

qualified individual on the basis of disability in regard to . . . discharge of employees”

and any of the “terms, conditions, and privileges of employment.” 42 U.S.C. §

12112(a) (2007). We evaluate disability-discrimination claims brought under the

ADA under the McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), framework,

under which the plaintiff must first establish a prima facie case of discrimination.

Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004).

      To establish a prima facie case of employment discrimination under the ADA,

a plaintiff must show that: (1) he has a disability; (2) he is a qualified individual with

or without a reasonable accommodation; and (3) he was discriminated against

because of his disability. Rossbach v. City of Miami, 371 F.3d 1354, 1356-57 (11th

Cir. 2004). As to the third element needed to establish a prima facie case, a qualified

individual is unlawfully discriminated against if the employer does not make




                                            3
reasonable accommodations for the disability, unless such an accommodation would

impose an undue hardship on the employer. 42 U.S.C. § 12112(b)(5)(A).

      Claims brought under the Rehab Act and the FCRA are analyzed under the

same framework as the ADA, and, thus, need not be addressed separately. See

Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263-64 (11th Cir. 2007)

(stating that the FCRA is analyzed under the same framework as the ADA); Cash v.

Smith, 231 F.3d 1301, 1305 (11th Cir. 2000) (stating that the Rehab Act is governed

by the same standards used in ADA cases).

      The plaintiff bears the burden of identifying a reasonable accommodation, and

an employer is not required to accommodate an employee in any manner in which the

employee desires. Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278,

1285-86 (11th Cir. 1997). The regulations governing the ADA provide that, to

determine the appropriate reasonable accommodation, it may be necessary for an

employer “to initiate an informal, interactive process with the individual with a

disability in need of an accommodation” to identify the person’s limitations and

possible accommodations. 29 C.F.R. § 1630.2(o)(3) (2007). For example, we have

held that, where the employee failed to identify a reasonable accommodation, the

employer had no affirmative duty to engage in an “interactive process.” Earl v.

Mervyns, Inc., 207 F.3d 1361, 1367 (11th Cir. 2000).

                                         4
      Similarly, in Stewart, we held that there could be no liability under the ADA

where the employer did not obstruct the informal interactive process, made reasonable

efforts to communicate with the employee and to provide accommodations based on

the information it possessed, and where the employee’s actions caused the breakdown

in the interactive process. 117 F.3d at 1287. Moreover, the employee in Stewart had

failed to engage in the interactive process because she did not give the employer any

substantive reasons as to why the proffered accommodations were unreasonable, but

instead simply demanded that the employer grant her demands. Id. at 1286-87.

      An accommodation is “reasonable,” and, thus, required by the ADA, only if it

enables the employee to perform the essential functions of the job. Lucas v. W.W.

Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001). The duty to provide a

reasonable accommodation is not triggered unless the plaintiff makes a specific

demand for an accommodation. See Gaston v. Bellingrath Gardens & Home, Inc.,

167 F.3d 1361, 1363 (11th Cir. 1999) (stating that this requirement, which was

established in the context of the Rehab Act, applied for purposes of defining the

scope of the duty to provide a reasonable accommodation under the ADA). Thus, the

initial burden of requesting an accommodation is on the employee, and only after the

employee has satisfied that burden and the employer failed to provide the

accommodation can the employee prevail on a discrimination claim. Id. at 1364. The

                                          5
plaintiff bears the ultimate burden of persuasion with respect to showing that an

accommodation is reasonable. Stewart, 117 F.3d at 1286.

       Even assuming that Knowles’s alcoholism constituted a disability under the

ADA -- an issue we need not reach -- the district court did not err in granting

summary judgment because Knowles failed to establish that he was denied a

reasonable accommodation.1 The reasonable accommodation that Knowles identifies

is that the Sarasota County Sheriff’s Office (“SCSO”) should have allowed him to

seek treatment in the Employee Assistance Program (“EAP”), which the SCSO

provided and made available to any employee who wished to enter the program.

Knowles knew that he could voluntarily enter the program at any time, but he argues

that the communication breakdown regarding whether he was to be directed to enter

the program evidences a failure to accommodate. Essentially, Knowles argues that

he would have voluntarily entered the program if he was not under the mistaken

belief that he would be directed to do so, and, thus, the Sheriff’s failure to alleviate

his confusion prevented his reasonable accommodation.




       1
         As an initial matter, it appears that Knowles did not specifically demand a reasonable
accommodation for his alcoholism, which means that the Sheriff had no duty to provide any
reasonable accommodation to Knowles. See Gaston, 167 F.3d at 1363. Nevertheless, we assume,
for purposes of this opinion, that he did make a specific demand.

                                              6
       Yet while Knowles may not have entered the EAP due to his confusion, he

does not allege that his confusion resulted from bad faith, or that he would have been

denied voluntary access to the EAP had he attempted to enter the program. Knowles

also does not cite any binding precedent establishing that a failure to alleviate an

employee’s confusion constitutes a denial of a reasonable accommodation. The

evidence of a communication breakdown, or that someone “dropped the ball,”

illustrates that the communication between Knowles and the SCSO was ineffective,

but it does not establish that the Sheriff denied or prevented Knowles from entering

the EAP. Similarly, although Knowles asked Lieutenant Penny Kimball about his

status regarding the EAP, he never indicated to her that he would not enter the EAP

for alcohol counseling until he was clear on whether he would be directed to enter the

program. Thus, Knowles failed to establish that he was unlawfully discriminated

against because he was not denied a reasonable accommodation. See Rossbach, 371

F.3d at 1356-57.2 Accordingly, we affirm.

       AFFIRMED.


       2
          To the extent that the district court inaccurately reflected Knowles’s precise argument by
focusing on whether Knowles could challenge his termination or whether the SCSO was required
to force him into the EAP, Knowles does not argue that this mischaracterization warrants reversal,
but instead he clarifies his argument. Further, to the extent that Knowles raises an independent claim
for disability discrimination based on an alleged breakdown of the interactive process, assuming that
such an independent claim exists, Knowles did not raise that issue before the district court, and, thus,
we need not consider that issue. Wright, 270 F.3d at 1342.

                                                   7